Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 1 of 16 Page ID #:20406




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       James R. Asperger (Bar No. 83188)
     jamesasperger@quinnemanuel.com
       865 S. Figueroa St., 10th Floor
     Los Angeles, CA 90017
     Telephone: (213) 443-3000
       Facsimile: (213) 443-3100
    
       Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
     555 Twin Dolphin Drive, 5th Floor
       Redwood Shores, CA 94065
     Telephone: (650) 801-5000
       Facsimile: (650) 801-5100
    
       BLACKBERRY CORPORATION
    Edward R. McGah, Jr (SBN 97719)
    Vice President, Deputy General Counsel – Litigation
       41 Ticknor Place
    Laguna Niguel, California 92677
       Telephone: (+1) 650-581-4750
   
    Attorneys for Plaintiff, BlackBerry Limited
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   
          BLACKBERRY LIMITED, a                         Case No. 2:18-cv-01844-GW-KS
       Canadian corporation,                         LEAD CONSOLIDATED CASE
   
                           Plaintiff,                   Related Case: 2:18-cv-02693-GW-KS
   
                    v.
                                                    BLACKBERRY LIMITED’S
                                                       MOTION FOR A MORE DEFINITE
   
          FACEBOOK, INC., a Delaware                   STATEMENT OF DEFENDANTS’
          corporation, WHATSAPP INC., a                PRIOR ART ELECTIONS
       Delaware corporation, INSTAGRAM,
          INC., a Delaware corporation, and            Hearing Date: September 12, 2019
       INSTAGRAM, LLC, a Delaware                   Time: 8:30 A.M.
          limited liability company,                   Judge: Hon. George H. Wu
                                                    Ctrm: 9D
                           Defendants,
   
         SNAP, INC., a Delaware corporation,
   
                           Defendant.
   
                                                                            Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 2 of 16 Page ID #:20407




    1                         NOTICE OF MOTION AND MOTION
    2          PLEASE TAKE NOTICE that on September 12, 2019, at 8:30 a.m., or as
    3 soon thereafter as the matter may be heard by the Honorable George H. Wu,
    4 Plaintiff BlackBerry Limited (“BlackBerry”) shall and hereby does move the Court
    5 for an order for a more definite statement of elected prior art references identified by
    6 Defendants Facebook, Inc., WhatsApp, Inc., Instagram, Inc., and Instagram, LLC
    7 (collectively “Facebook Defendants”) in their Final Elections of Prior Art
    8 (“Facebook Final Elections”) and by Defendant Snap, Inc. (“Snap”) (collectively
    9 with Facebook Defendants “Defendants”) in their Final Elections of Prior Art
   10 (“Snap Final Elections”) (collectively with Facebook Final Elections “Final
   11 Elections”).     This motion is based on this notice of motion and supporting
   12 memorandum of points and authorities, the supporting declaration of Patrick
   13 Schmidt (“Schmidt Decl.”), exhibits thereto, and other such written or oral argument
   14 as may be presented at or before the time this motion is deemed submitted by the
   15 Court.
   16                                   RELIEF REQUESTED
   17          BlackBerry seeks an order requiring Defendants to submit a more definite
   18 statement of the Facebook Final Elections and Snap Final Elections to:
   19          1.)   Remove all references from the Facebook Final Elections for which a
   20 specific invalidity chart was never provided, including: iChat for the ’250 Patent,
   21 Colburn for the ’351 Patent, Colburn for the ’929 Patent, and Meggido for the ’929
   22 Patent.
   23          2.)   In both Final Elections, clarify the invalidity theory associated with
   24 each elected reference for each patent to state whether the reference is (i) a single
   25 prior art reference that is asserted to anticipate a claim; (ii) a collection of prior art
   26 items asserted to reflect the operation of an allegedly anticipatory system; or (iii) a
   27 combination of prior art references asserted to render a claim obvious.
   28          3.)   Remove and/or clarify any vague election of references in the Snap

                                                      -i-                     Case No. 2:18-cv-01844-GW-KS
                     BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 3 of 16 Page ID #:20408




    1 Final Elections that could encompass prior art beyond those that have been
    2 previously charted. This includes Snap removing and/or clarifying the following
    3 elections: (i) “Internet advertising including website banner ads and inline ads and
    4 related references and art” for the ’351 Patent, (ii) “Internet advertising including
    5 website banner ads and inline ads and related references and art” for the ’929 Patent,
    6 (iii) “Well-known and conventional activity tracking systems, including crime maps,
    7 traffic reports, military reports, and earthquake maps” for the ’084 Patent, and (iv)
    8 “Well-known and conventional communication stamping methods and systems,
    9 such as letter stamping/dating and passport stamping” for the ’713 Patent.
   10        4.)    Remove all catch-all phrases at the end of the references in the Snap
   11 Final Elections reading, for example, “and related references and art” or “and related
   12 systems.”
   13        5.)    Remove all references beyond the 6 references per patent and 27
   14 references total permitted by the Court’s Order.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -ii-                    Case No. 2:18-cv-01844-GW-KS
                   BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 4 of 16 Page ID #:20409




    1 DATED: August 14, 2019                    Respectfully submitted,
    2
                                                QUINN EMANUEL                 URQUHART           &
    3                                           SULLIVAN, LLP
    4
                                           By       /s/ James R. Asperger
    5                                             QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
    6
                                                   James R. Asperger (Bar No. 83188)
    7                                              jamesasperger@quinnemanuel.com
    8                                              865 S. Figueroa St., 10th Floor
                                                   Los Angeles, CA 90017
    9                                              Telephone: (213) 443-3000
   10                                              Facsimile: (213) 443-3100

   11                                                Kevin P.B. Johnson (Bar No. 177129)
   12                                                kevinjohnson@quinnemanuel.com
                                                     Victoria F. Maroulis (Bar No. 202603)
   13                                                victoriamaroulis@quinnemanuel.com
   14                                                555 Twin Dolphin Drive, 5th Floor
                                                     Redwood Shores, CA 94065
   15                                                Telephone: (650) 801-5000
   16                                                Facsimile: (650) 801-5100

   17                                             BLACKBERRY CORPORATION
   18                                              Edward R. McGah, Jr (SBN 97719)
                                                   Vice President, Deputy General Counsel
   19                                              41 Ticknor Place
   20                                              Laguna Niguel, California 92677
                                                   Telephone: (+1) 650-581-4750
   21
   22                                             Attorneys for BlackBerry Limited

   23
   24
   25
   26
   27
   28

                                                   -iii-                   Case No. 2:18-cv-01844-GW-KS
                  BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 5 of 16 Page ID #:20410




    1                                          TABLE OF CONTENTS
    2
        I.     INTRODUCTION ............................................................................................. 1
    3
        II.    BACKGROUND ............................................................................................... 1
    4
        III.   ARGUMENT .................................................................................................... 3
    5
                        A.       The Facebook Defendants Improperly Elect Prior Art Not
    6                            Previously Charted In The Invalidity Contentions ....................... 4
    7                   B.       All Defendants Improperly Fail to Identify the
                                 Corresponding Invalidity Theories of the Elected Prior Art ........ 5
    8
                        C.       Snap Improperly Attempts to Elect Vague, Unidentifiable
    9                            References ..................................................................................... 6
   10                   D.       Defendants’ Arguments Lack Merit, And They Will Suffer
                                 No Prejudice From Complying with the Court’s Order ............... 7
   11
        IV.    CONCLUSION ................................................................................................. 9
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                 -iv-           Case No. 2:18-cv-01844-GW-KS
                       BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 6 of 16 Page ID #:20411




    1                                            TABLE OF AUTHORITIES
                                                                                                                                  Page
    2
    3                                                               Cases
    4 Biocell Tech. LLC v. Arthro-7, No. 12-00516,
            2013 U.S. Dist. LEXIS 189647 (C.D. Cal. Apr. 16, 2013)............................... 1
    5
      CH2O, Inc. v. Meras Eng'g, Inc., No. 13-08418,
    6       2016 U.S. Dist. LEXIS 185565 (C.D. Cal. May 9, 2016) ................................ 3
    7 Cypress Lake Software, Inc. v. Samsung Electronics Am., Inc.,
            No. 6:18-cv-30-JDK, slip op. (E.D. Tex. July 1, 2019) .................................... 4
    8
      Finisar Corp. v. Directv Group, Inc.,
    9       424 F. Supp. 2d 896 (E.D. Tex. 2006) .............................................................. 4
   10 Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-05808,
            2015 U.S. Dist. LEXIS 163095 (N.D. Cal. December 4, 2015) ................... 5, 6
   11
      IXYS Corp. v. Advanced Power Tech., Inc., No. 02-03942,
   12       2004 U.S. Dist. LEXIS 10934 (N.D. Cal. June 16, 2004) ................................ 1
   13 O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
            467 F.3d 1355 (Fed. Cir. 2006) ......................................................................... 3
   14
      The California Institute of Technology v. Broadcom Limited et al.,
   15       No. 2:16-cv-03714-GW-AGR, Dkt. 375
            (C.D. Cal. Dec. 18, 2017) (Wu, J.) ................................................................ 5, 6
   16
      Verinata Health, Inc. v. Sequenom, Inc., No. C 12-00865,
   17       2014 U.S. Dist. LEXIS 116382 (N.D. Cal. Aug. 20, 2014) .......................... 5, 6
   18
                                                          Other Authorities
   19
        S.P.R. 2.5.3 .......................................................................................................... 2, 4, 5
   20
        S.P.R. 4.2 ..................................................................................................................... 4
   21
   22
   23
   24
   25
   26
   27
   28

                                                                       -v-          Case No. 2:18-cv-01844-GW-KS
                           BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 7 of 16 Page ID #:20412




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2    I.   INTRODUCTION
    3         Defendants attempt to bypass the Court’s requirement that Defendants elect
    4 no more than 6 prior art references per patent and no more than 27 references total
    5 in their final elections of prior art. Instead, in violation of the Court’s orders and the
    6 Standing Patent Rules, Defendants “elect” prior art that was never previously
    7 charted in Defendants’ Invalidity Contentions, that is too vague to put BlackBerry
    8 on notice of what prior art references and invalidity theories are being elected, and
    9 that exceed the maximum number of references permitted by the Court.
   10         Based on Defendants’ improper election of prior art, Defendants could
   11 potentially rely on over 40 references for a single patent, over 100 references total
   12 for Facebook Defendants, and nearly 250 references total for Snap, including
   13 hundreds of completely undisclosed invalidity theories and numerous references that
   14 are too vague to put BlackBerry on notice of what prior art is even being elected.
   15 This tactic goes directly against the purpose of the Patent Rules. “[T]he Patent
   16 Rules [are] to ensure ‘full, timely discovery and provide all parties with adequate
   17 notice and information with which to litigate their cases, not to create supposed
   18 loopholes through which parties may practice litigation by ambush.’” Biocell Tech.
   19 LLC v. Arthro-7, No. 12-00516, 2013 U.S. Dist. LEXIS 189647, at *26 (C.D. Cal.
   20 Apr. 16, 2013) (quoting IXYS Corp. v. Advanced Power Tech., Inc., No. 02-03942,
   21 2004 U.S. Dist. LEXIS 10934, at *8 (N.D. Cal. June 16, 2004)).
   22         Thus, the Facebook Defendants and Snap should each be required to submit a
   23 more definite statement of their final elections of prior art and to remove the
   24 portions of the Facebook Final Elections and Snap Final Elections that violate the
   25 Court’s orders and the Standing Patent Rules.
   26   II.   BACKGROUND
   27         On September 10, 2018, the Court issued a Minute Order (“Court’s Order”)
   28 stating that each party “has an obligation over the course of discovery to submit

                                                     -1-                     Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 8 of 16 Page ID #:20413




    1 timely amended versions of their contentions if/when new information related to
    2 those contentions is discovered.” Dkt. 84. This includes Defendants’ Invalidity
    3 Contentions. The Court’s Order further required that Defendants submit a narrowed
    4 election of prior art to include no more than “six asserted prior art references/patent
    5 and no more than 27 references total.” Id.
    6        On October 29, 2018, Defendants submitted their Invalidity Contentions,
    7 charting 316 different references for the Facebook Defendants and 169 references
    8 for Snap. On June 14, 2019, Defendants submitted their Final Elections, which
    9 Snap amended on July 16. Schmidt Decl. at ¶¶ 2, 3 (Exs. 1 and 2). The Facebook
   10 Defendants, to-date, have not attempted to supplement their Invalidity Contentions.
   11 Snap, on the other hand, served 10 additional charts as part of their amended Final
   12 Elections to comply with BlackBerry’s request in exchange for permitting the
   13 amendment. Snap’s amendment did not, however, cure all deficiencies in the Snap
   14 Final Elections, as explained in detail below. The Invalidity Contentions submitted
   15 by the Facebook Defendants in October of 2018 do not contain invalidity charts
   16 required under S.P.R. 2.5.3 for any of the following references “elected” by the
   17 Facebook Defendants in the Facebook Final Elections:
   18 Patent                     Reference from Facebook Final Elections
   19 For the ’250 Patent        iChat
   20 For the ’351 Patent        Special Edition Using SQL (“Colburn”)
   21 For the ’929 Patent        Colburn
   22 For the ’929 Patent        U.S. 6,892,181 (“Megiddo”) for the ’929 Patent
   23
   24        On June 24, counsel for BlackBerry sent counsel for Defendants letters
   25 addressing the deficiencies in Defendants’ Final Elections that are the subject of this
   26 Motion. Schmidt Decl. at ¶¶ 4, 5 (Exs. 3 and 4). On June 28, counsel for Facebook
   27 Defendants sent a responsive letter. Id. at ¶ 6 (Ex. 5). On July 1, counsel for Snap
   28 sent a responsive letter. Id. at ¶ 7 (Ex. 6). On July 12, counsel for BlackBerry sent

                                                     -2-                     Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 9 of 16 Page ID #:20414




    1 additional follow-up letters addressing the same deficiencies outlined in the June 24
    2 letters. Id. at ¶¶ 8, 9 (Ex. 7 and 8). On July 17, the parties met and conferred to
    3 discuss the issues raised in this Motion. Id. at ¶ 11. On July 23, BlackBerry
    4 requested Defendants’ position by July 24, or BlackBerry would assume the parties
    5 were at an impasse. Id. at ¶ 10 (Ex. 9). On July 24, Defendants stated that they
    6 were still considering the issues.         Id.     On the same day, BlackBerry replied
    7 informing Defendants that it had already been a week since the meet and confer and
    8 requested Defendants’ proposal by the close of business on July 26. Id. As of the
    9 filing of this Motion, Defendants have yet to respond to BlackBerry.
   10 III.    ARGUMENT
   11         Striking certain prior art elections or requiring Defendants to submit a more
   12 definite statement of their prior art elections is warranted because Defendants
   13 violated the Court’s Order (Dkt. 84) by (1) selecting prior art references in their
   14 Final Elections that were not previously charted (for Facebook Defendants),
   15 (2) failing to identify the specific invalidity theory for each elected reference, such
   16 that the elections could exceed the total number of references permitted by the
   17 Court’s Order by hundreds of references (for all Defendants), and (3) listing vague
   18 descriptions instead of electing specific, identifiable references (for Snap).
   19         The Patent Rules “are designed to require parties to crystallize their theories
   20 of the case early in the litigation and to adhere to those theories once they have been
   21 disclosed.” O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,
   22 1365-66, 1366 n. 12 (Fed. Cir. 2006) (citing Nova Measuring Instruments Ltd. v.
   23 Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006)).1 These rules exist
   24 to discourage “the natural desire of litigants to attain important tactical advantages
   25
   26     1
             O2 Micro Int’l refers to similar patent rules in the Northern District of
   27 California. This District “requires the same of its patent litigants.” CH2O, Inc. v.
      Meras Eng'g, Inc., No. 13-08418, 2016 U.S. Dist. LEXIS 185565, at *27 (C.D. Cal.
   28 May 9, 2016).

                                                       -3-                   Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 10 of 16 Page ID #:20415




     1 by delaying disclosure of key elements of their case.” Finisar Corp. v. Directv
     2 Group, Inc., 424 F. Supp. 2d 896, 898 (E.D. Tex. 2006).
     3        A.     The Facebook Defendants Improperly Elect Prior Art Not
     4               Previously Charted In The Invalidity Contentions
     5        In accordance with the principles stated above, the Standing Patent Rules
     6 governing this case require that Invalidity Contentions contain “[a] chart identifying
     7 where specifically in each alleged item of prior art each limitation of each asserted
     8 claim is found . . . .” See S.P.R. 2.5.3. The Court’s Order here requires that
     9 Defendants provide “timely amended versions of their contentions if/when new
    10 information related to those contentions is discovered.” Dkt. 84; see also S.P.R. 4.2
    11 (requiring Defendants to promptly supplement disclosures). The Court’s Order also
    12 requires under the “narrowing procedures” that there be a final “election” of prior
    13 art references. Dkt. 84 (emphasis added). In other words, Defendants must elect a
    14 narrowed set of prior art references from those that were previously charted in the
    15 Invalidity Contentions. See Cypress Lake Software, Inc. v. Samsung Electronics
    16 Am., Inc., No. 6:18-cv-30-JDK, slip op. at 2 (E.D. Tex. July 1, 2019) (“A party’s
    17 final prior-art election narrows what it may assert going forward, but it does not—
    18 and cannot—create (or reserve) any new rights that the party does not already have
    19 under the law, the Federal Rules, or the Local Rules.”).                The Facebook Final
    20 Elections fail to elect a narrowed set of references from those previously charted.
    21        Specifically, in the Facebook Final Elections, the Facebook Defendants elect
    22 iChat for the ’250 patent, Colburn for the ’351 and ’929 patents, and Megiddo for
    23 the ’929 patent, which were never charted for the corresponding patents and were, at
    24 most, only disclosed in the Invalidity Contentions within conclusory string cites,
    25 mapped to isolated claim terms, in the cover pleadings of Defendants’ invalidity
    26 contentions. See supra Section II (table identifying the references not previously
    27 charted by Defendants). “It is insufficient that Defendants [previously] identified
    28 [one piece of prior art] as relevant prior art for other patents.” Finjan, Inc. v.

                                                      -4-                     Case No. 2:18-cv-01844-GW-KS
                     BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 11 of 16 Page ID #:20416




     1 Proofpoint, Inc., No. 13-cv-05808, 2015 U.S. Dist. LEXIS 163095, at *11 (N.D.
     2 Cal. December 4, 2015); see also Verinata Health, Inc. v. Sequenom, Inc., No. C 12-
     3 00865, 2014 U.S. Dist. LEXIS 116382, at *14-15 (N.D. Cal. Aug. 20, 2014)
     4 (striking invalidity theories on the basis that defendant’s reference to prior art was a
     5 new invalidity theory where defendant had only listed the reference as relevant to a
     6 different patent). None of the references listed above were, or have been, charted
     7 for the corresponding patents in accordance with S.P.R. 2.5.3. Thus, the Facebook
     8 Defendants should be ordered to remove all of these uncharted references and
     9 theories from the Facebook Final Elections.
    10        B.     All Defendants Improperly Fail to Identify the Corresponding
    11               Invalidity Theories of the Elected Prior Art
    12        Defendants have also attempted to dodge the Court’s Order to elect a limited
    13 number of prior art references by failing to disclose the invalidity theory for each
    14 elected reference for each patent. This improper tactic leaves open the possibility
    15 for Facebook Defendants to later rely on over 100 different invalidity theories and
    16 for Snap to later rely on nearly 250 different invalidity theories based on those
    17 pieces of prior art disclosed in the Final Elections, including hundreds of
    18 undisclosed theories. As the Court has noted in a previous case, a reference is “a
    19 single prior art reference that is asserted to anticipate a claim,” or it is “a
    20 combination of prior art references asserted to render a claim obvious.”                     The
    21 California Institute of Technology v. Broadcom Limited et al., No. 2:16-cv-03714-
    22 GW-AGR, Dkt. 375 at 1, 2, 6 (C.D. Cal. Dec. 18, 2017) (Wu, J.). As a hypothetical,
    23 references A, B, and C would each count as 3 separate anticipatory references for a
    24 single patent. But A+B in combination would be a 4th reference based on
    25 obviousness; B+C would be a 5th; A+C would be a 6th; and A+B+C would be a
    26 7th. So what once looked like 3 references could actually turn into 7 different
    27 references for one patent.
    28        Here, the Court has allowed 6 prior art “references” to be elected per patent.

                                                      -5-                     Case No. 2:18-cv-01844-GW-KS
                     BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 12 of 16 Page ID #:20417




     1 Defendants election of 6 pieces of prior art, without identifying an invalidity theory
     2 associated with each reference, could turn into over 40 distinct invalidity theories
     3 for each patent. Also, as explained above in Section III.A., each time a reference is
     4 used for a different patent, it is a different invalidity theory and counts as a separate
     5 reference. Proofpoint, 2015 U.S. Dist. LEXIS 163095, at *11; Verinata Health,
     6 2014 U.S. Dist. LEXIS 116382, at *14-15.
     7         As the Court previously noted, “an identification of prior art references
     8 without an identification of corresponding invalidity theories leaves open the
     9 possibility for Defendants to ultimately assert an unduly burdensome number of
    10 invalidity theories . . . .” The California Institute of Technology, Case No. 2:16-cv-
    11 03714-GW-AGR, Dkt. 375 at 2 (C.D. Cal. Dec. 18, 2017) (J. Wu.). That is exactly
    12 what Defendants have done here: attempted to leave open the possibility to rely on
    13 over 100 invalidity theories total for the Facebook Final Elections, nearly 250
    14 invalidity theories total for the Snap Final Elections, and 35 more per patent than
    15 that allowed by the Court’s Order by electing prior art references “without an
    16 identification of corresponding invalidity theories.”
    17         Thus, Defendants should be ordered to clarify their election of prior art
    18 references to disclose whether each election is (i) “a single prior art reference that is
    19 asserted to anticipate a claim,” (ii) a collection of prior art items asserted to reflect
    20 the operation of an allegedly anticipatory system, or (iii) “a combination of prior art
    21 references asserted to render a claim obvious.” Defendants should also be ordered
    22 to adhere to the limit of 6 references per patent and 27 total references permitted
    23 under the Court’s Order and should be precluded from relying on any combinations
    24 of individual pieces of prior art that are not explicitly disclosed in the Final
    25 Elections (and charted in the Invalidity Contentions).
    26         C.    Snap Improperly Attempts to Elect Vague, Unidentifiable
    27               References
    28         The Snap Final Elections violate the Court’s Order by listing vague

                                                      -6-                     Case No. 2:18-cv-01844-GW-KS
                     BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 13 of 16 Page ID #:20418




     1 descriptions of potential prior art that do not specifically enumerate or disclose any
     2 identifiable reference. For example, Snap purports to elect “[i]nternet advertising
     3 including website banner ads and inline ads and related references and art” for the
     4 ’351 patent and for the ’929 patent,           “[w]ell-known and conventional activity
     5 tracking systems, including crime maps, traffic reports, military reports, and
     6 earthquake maps” for the ’084 patent, and “[w]ell-known and conventional
     7 communication stamping methods and systems, such as letter stamping/dating and
     8 passport stamping” for the ’713 patent. Such vague descriptions are not elections of
     9 specific references required by the Court’s Order or the Patent Rules and do not
    10 provide any notice to BlackBerry of specific prior art references or invalidity
    11 theories that Snap intends to rely upon.
    12        Additionally, the Snap Final Elections repeatedly list references along with
    13 the catch-all phrases “and related references and art” or “and related systems.” This
    14 is improper to the extend Snap is attempting to elect additional, unnamed references
    15 besides those specifically listed in the Snap Final Elections and charted in Snap’s
    16 invalidity contentions.
    17        Thus, Snap should be ordered to clarify the specific prior art references being
    18 elected (to the extent such references were actually charted in Snap’s invalidity
    19 contentions) and remove the ambiguous catch-all phrases after any specifically
    20 named reference.
    21        D.     Defendants’ Arguments Lack Merit, And They Will Suffer No
    22               Prejudice From Complying with the Court’s Order
    23        Defendants have been aware of BlackBerry’s position on how to count
    24 references since the beginning of the case, including BlackBerry’s position
    25 regarding identifying the corresponding invalidity theory for each elected reference.
    26 For example, in the parties’ Joint Case Scheduling Report, BlackBerry made clear
    27 that its case narrowing proposal included Defendants narrowing the number of prior
    28 art references “with each combination counting as one reference in accordance

                                                     -7-                     Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 14 of 16 Page ID #:20419




     1 with standard practice in case narrowing proposals.” Dkt. 82 at 10 (emphasis
     2 added).
     3        Defendants suggested during the meet and confer process leading up to this
     4 Motion that BlackBerry waived any objections to the references listed in the Final
     5 Elections to the extent the references were also listed in Defendants’ Preliminary
     6 Election of Asserted Prior Art served on February 21, 2019, including how the
     7 references were to be counted towards the total permitted by the Court. See, e.g.,
     8 Schmidt Decl. at ¶¶ 6, 7 (Ex. 5 and 6).              But the Preliminary Elections were
     9 submitted early in the case, before claim construction and before most discovery had
    10 taken place.      Thus, BlackBerry reasonably expected Defendants to exercise
    11 diligence in updating their invalidity contentions and crystallizing their invalidity
    12 theories in the intervening period between the Preliminary Election and the Final
    13 Election. In February, BlackBerry did not wish to waste the parties’ and the Court’s
    14 resources in an effort to prematurely pin down Defendants’ specific prior art
    15 elections, particularly given that most of the February elections would be further
    16 narrowed as the case progressed. Thus, Defendants’ argument that BlackBerry
    17 waived its objections to the Final Prior Art Elections is without merit.
    18        Defendants’ “waiver” argument also fails because Defendants suffered no
    19 prejudice as a result of BlackBerry not objecting to the Preliminary Election. If
    20 anything, BlackBerry’s restraint with regards to the Preliminary Election favored
    21 Defendants by keeping potential invalidity theories alive for Final Election, pending
    22 further discovery and claim construction. During the meet and confer process,
    23 Defendants suggested that they might have taken a different approach with the
    24 Preliminary Election had they known BlackBerry’s position about how references
    25 should be counted. But this argument is specious. As noted above, Defendants
    26 have known BlackBerry’s position about counting references since the early stages
    27 of the case. Moreover, during the meet-and-confer discussions, BlackBerry invited
    28 Defendants to identify any specific prior art that was missing from their Preliminary

                                                      -8-                     Case No. 2:18-cv-01844-GW-KS
                     BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 15 of 16 Page ID #:20420




     1 Election that they would have included in a revised/more narrow Preliminary
     2 Election. Defendants were unable to do so. Because there is no conceivable
     3 prejudice to Defendants, their “waiver” argument fails.
     4 IV.    CONCLUSION
     5        For the foregoing reasons, BlackBerry respectfully requests that the Court
     6 grant BlackBerry’s requested relief for Defendants to submit a more definite
     7 statement of the Final Elections, as outlined in the Requested Relief section above.
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                     -9-                     Case No. 2:18-cv-01844-GW-KS
                    BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 299 Filed 08/14/19 Page 16 of 16 Page ID #:20421




     1 DATED: August 14, 2019                    Respectfully submitted,
     2
                                                 QUINN EMANUEL                 URQUHART           &
     3                                           SULLIVAN, LLP
     4
                                            By       /s/ James R. Asperger
     5                                             QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
     6
                                                    James R. Asperger (Bar No. 83188)
     7                                              jamesasperger@quinnemanuel.com
     8                                              865 S. Figueroa St., 10th Floor
                                                    Los Angeles, CA 90017
     9                                              Telephone: (213) 443-3000
    10                                              Facsimile: (213) 443-3100

    11                                               Kevin P.B. Johnson (Bar No. 177129)
    12                                               kevinjohnson@quinnemanuel.com
                                                     Victoria F. Maroulis (Bar No. 202603)
    13                                               victoriamaroulis@quinnemanuel.com
    14                                               555 Twin Dolphin Drive, 5th Floor
                                                     Redwood Shores, CA 94065
    15                                               Telephone: (650) 801-5000
    16                                               Facsimile: (650) 801-5100

    17                                             BLACKBERRY CORPORATION
    18                                              Edward R. McGah, Jr (SBN 97719)
                                                    Vice President, Deputy General Counsel
    19                                              41 Ticknor Place
    20                                              Laguna Niguel, California 92677
                                                    Telephone: (+1) 650-581-4750
    21
    22                                             Attorneys for BlackBerry Limited

    23
    24
    25
    26
    27
    28

                                                   -10-                     Case No. 2:18-cv-01844-GW-KS
                   BLACKBERRY’S MOTION FOR A MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
